DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/26/2018. The applicant submits two Information Disclosure Statements dated 11/26/2018 and 09/15/2020. The applicant does not claim Domestic priority, however, the applicant does claim Foreign priority to a Japanese application filed on 11/30/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 7, and  8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US 2013/0073113.
As per claim 1, A vehicle support device comprising: 
an estimation unit that estimates an energy replenishment point on the basis of the number of times of use or a frequency of use of each energy replenishment point at which a 
an information providing unit that provides information on the energy replenishment point estimated by the estimation unit. (Wang paragraph 0047 discloses, “The final estimated DTE or range may then be provided to the user at 120 via a screen, human-machine interface (HMI), gauge, or the like.”)
As per claim 2, The vehicle support device according to claim 1, further comprising: a learning unit that learns the number of times of use or the frequency of use of each energy replenishment point at which the power was stored in the power storage battery in the past, wherein the learning unit learns the number of times of use or the frequency of use for each route from a departure point to an arrival point when the vehicle has used the energy replenishment point. (Wang paragraph 0033 discloses, “Regarding the driving pattern identification method, it is known that fuel efficiency is connected to individual driving styles, roadway types, and traffic congestion levels.  A set of standard drive patterns, called facility-specific cycles, have been developed to represent passenger car and light truck operations over a broad range of facilities and congestion levels in urban areas.  (See, for instance, Sierra Research, 30 `SCF Improvement--Cycle Development`, Sierra Report No. SR2003-06-02 (2003).) Driving styles have been captured in these standard drive patterns as well.  For example, for the same roadway type and traffic level, different drivers may lead to different drive patterns.  An online driving pattern identification method that automatically detects real-world driving condition and driving style and recognizes it as one of the standard patterns has been developed.  (See, for example, Jungme Park, ZhiHang Chen, Leonidas Kiliaris, Ming Kuang, Abul Masrur, Anthony Phillips, Yi L. Murphey, `Intelligent Vehicle Power Control based on Machine Learning of Optimal Control Parameters and Prediction of Road Type and Traffic Congestions`, IEEE Transactions on Vehicular Technology, 17 Jul.  2009, Volume 58, Issue 9.) This online driving pattern method is based on machine learning using a neural network and its accuracy has been proven by simulations.”)
As per claim 3, The vehicle support device according to claim 2, wherein the estimation unit estimates a future traveling route of the vehicle among routes learned by the learning unit on 
As per claim 4, The vehicle support device according to claim 2, further comprising: a specifying unit that specifies an occupant of the vehicle, wherein the learning unit learns the number of times of use or the frequency of use of each energy replenishment point for each occupant specified by the specifying unit. (Wang paragraph 0033 discloses, “For example, for the same roadway type and traffic level, different drivers may lead to different drive patterns.”)
As per claim 7, A vehicle control method that is executed by a computer mounted in a vehicle, the vehicle control method comprising: (Wang paragraph 0004 discloses, “In one embodiment, a method to control a vehicle assigns a predicted driving pattern to a predicted path for the vehicle.  The predicted driving pattern has an associated predicted energy efficiency.  The method also provides a range for the vehicle using the predicted energy efficiency and an amount of energy available to the vehicle.”)
estimating an energy replenishment point on the basis of the number of times of use or a frequency of use of each energy replenishment point at which a power was stored in a power storage battery of a vehicle in the past, the vehicle including a power generation unit including an internal combustion engine that outputs a motive power to be used by an electric motor, and the electric motor that generates a power using the motive power output by the internal combustion engine, the power storage battery that stores the power generated by the power generation unit or a power supplied at the energy replenishment point, an electric motor for 
providing information on the estimated energy replenishment point to the vehicle. (Wang paragraph 0047 discloses, “The final estimated DTE or range may then be provided to the user at 120 via a screen, human-machine interface (HMI), gauge, or the like.”)
As per claim 8, A computer-readable non-transitory storage medium storing a program, the program causing a computer to: (Wang paragraph 0076 discloses, “The methods and algorithms are independent of any particular programming language, operating system processor, or circuitry used to develop and/or implement the control logic illustrated.”)
estimate an energy replenishment point on the basis of the number of times of use or a frequency of use of each energy replenishment point at which a power was stored in a power 
provide information on the estimated energy replenishment point to the vehicle. (Wang paragraph 0047 discloses, “The final estimated DTE or range may then be provided to the user at 120 via a screen, human-machine interface (HMI), gauge, or the like.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2013/0073113 in view of Sellschopp US 2014/0142770.
As per claim 5, The vehicle support device according to claim 4, wherein the estimation unit estimates, for each occupant specified by the specifying unit, an energy replenishment point predicted to be used by the occupant. (Sellschopp paragraph 0013 teaches, “So the system can provide possible charging stations along the route.  A navigation system or a learning system as such can predict where the user/driver will go and how much energy will be left in the battery at 
            Wang discloses a vehicle and method for estimating a range for the vehicle. Wang does not disclose a system specific to a driver and their recharging history. Sellschopp teaches of a system maintaining a history of the specific driver and their recharging history. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Sellschopp et.al. into the invention of Wang. Such incorporation is motivated by the need to 
As per claim 6, The vehicle support device according to claim 1, wherein the estimation unit estimates the energy replenishment point on the basis of the number of times of use or the frequency of use of each energy replenishment point at which the power was stored in the power storage battery in the past in a case that the vehicle is estimated to travel a predetermined distance or more. (Sellschopp paragraph 0013 teaches, “So the system can provide possible charging stations along the route.  A navigation system or a learning system as such can predict where the user/driver will go and how much energy will be left in the battery at any point along the route (based on the past energy consumption of this specific driver, other cars like this one and considering the current conditions like temperature and traffic on that route).”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661